Citation Nr: 1718636	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than January 19, 2006, for the grant of service connection for left shoulder (minor) dislocation residuals with osteoarthritis (herein left shoulder disability).  

2.  Entitlement to an effective date earlier than January 19, 2006, for the grant of service connection for right knee osteoarthritis (herein right knee disability).  

3.  Entitlement to an effective date earlier than January 19, 2006, for the grant of service connection for lumbar spine degenerative disc disease (herein back disability).  

4.  Entitlement to service connection for erectile dysfunction.  

5.  Entitlement to a higher initial rating for left shoulder disability, rated as 10 percent disabling prior to December 28, 2012, and as 20 percent disabling from that day forward.  

6.  Entitlement to a higher initial rating in excess of 10 percent for right knee disability.  

7.  Entitlement to a higher initial rating for back disability, rated as 10 percent disabling prior to December 28, 2012, and as 20 percent disabling from that day forward.  

8.  Entitlement to an earlier effective date than December 27, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to November 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran indicated in a January 2017 report of contact that he wanted to cancel the scheduled Board hearing that he had requested.  He was informed that he needed to submit the request to cancel the hearing in writing, but he did not do so.  He did submit a form on which he initialled next to the box indicating that he wanted to withdraw the hearing.  Nevertheless, the hearing was not canceled and the Veteran did not appear for that hearing.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The Board notes that in a May 2013 rating decision, service connection for PTSD was granted effective December 27, 2012.  The Veteran indicated that he disagreed with the effective date of this grant in a June 2013 VA Form 9.  While subsequent statements of the case have listed the issue of entitlement to earlier effective dates for service-connected disabilities, only the left shoulder, right knee, and back disabilities were addressed.  Furthermore, the Board notes that on the Veteran's representative's VA Form 646, his representative stated that the earlier effective date claim involves only the left shoulder, right knee, and back disability.  As a statement of the case has not been issued as it relates to the issue of entitlement to an earlier effective date for PTSD, the Board is required to remand the issue for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for erectile dysfunction, entitlement to a higher initial rating for left shoulder, right knee, and back disabilities, and entitlement to an earlier effective date for the grant of service connection for PTSD are each addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2002 rating decision, which denied service connection for a left shoulder, right knee, and back disability, became final as new and material evidence or a notice of disagreement was not received within one year of notice of the decision.  

2.  The next communication from the Veteran regarding a claim for service connection for a left shoulder, right knee, or back disability was received on January 19, 2006, the current effective date for the grant of service connection for each disability.  
CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service connection for a left shoulder, right knee, and back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2016).

2.  The criteria for an effective date prior to January 19, 2006, for the grant of service connection for left shoulder disability, right knee disability, and back disability are not met.  38 U.S.C.A. § 5110, 5107 (West 2014); 38 C.F.R. 
§ 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates

The assignment of effective dates for increased disability evaluations is governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  The effective date for an award of compensation based on a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400(r) (2016).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  

Service connection for a left shoulder, right knee, and back disability was denied in an August 2002 rating decision; the Veteran did not appeal this denial of service connection, and new and material evidence was not received within one year of notice of that decision.  Therefore, the August 2002 decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Thereafter, the next communication from the Veteran was the current claim for service connection for a left shoulder, right knee, and back disability, which was received on January 19, 2006.  This is the current effective date for the grant of service connection for the left shoulder, right knee, and back disabilities.  

As such, the Board finds that there is no legal basis for the grant of an earlier effective date in this case and the currently assigned January 19, 2006, effective date is the earliest effective date possible in this case.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2006 and June 2009. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

An effective date earlier than January 19, 2006, for the grant of service connection for the left shoulder disability is denied.  

An effective date earlier than January 19, 2006, for the grant of service connection for the right knee disability is denied.  

An effective date earlier than January 19, 2006, for the grant of service connection for the back disability is denied.  





REMAND

Regarding the claim for service connection for erectile dysfunction, the Veteran has claimed that the disability was incurred or aggravated by his service-connected PTSD.  The Board notes that a December 2012 VA mental health examiner stated that a medical examination was necessary in order to assess the Veteran's contentions.  This examination and opinion has not been obtained and the Board finds that a remand is necessary so that the opinion can be obtained.  

Regarding the claim for higher initial ratings for the left shoulder, right knee, and back disabilities, the Board notes that in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of "38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Under 38 C.F.R. § 4.59 (2016), "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, the VA examinations of the left shoulder, right knee, and back do not include the necessary information as the only range of motion findings were for active motion and the examiners did not address range of motion findings in passive motion and weight-bearing and nonweight-bearing.  As such, applying Correia to the VA examination reports of record, the Board finds that they are inadequate.  In addition, the examinations do not adequately address the issue of the functional impact of pain during flare-ups.    

All outstanding records of ongoing VA treatment should also be obtained.    

Finally, as noted above, in a May 2013 rating decision, service connection for PTSD was granted effective December 27, 2012.  The Veteran indicated that he disagreed with the effective date of this grant in a June 2013 VA Form 9.  As a statement of the case has not been issued as it relates to the issue of entitlement to an earlier effective date for PTSD, the Board is required to remand the issue for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether the Veteran's erectile dysfunction was incurred or aggravated as a result of his service-connected PTSD.    

The claims file must be made available to and reviewed by the VA examiner.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's erectile dysfunction is etiologically related to his service-connected PTSD.  The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Schedule the Veteran for a new VA examination, to determine the current nature and severity of his left shoulder, right knee, and back disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should identify the nature and severity of all manifestations of the Veteran's left shoulder, right knee, and back disability. 

The evaluation of each disability should include range of motion studies.  The examiner should address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should address at what point pain begins.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) this should be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional impact of the Veteran's left shoulder, right knee, and back disabilities.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.

4.  After completion of all requested and necessary development, as well as any other development deemed necessary, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review. 

5.  Issue a statement of the case regarding the claim for an entitlement to an earlier effective date for the grant of service connection for PTSD.  The claim should be returned to the Board only if a timely VA Form 9 Substantive Appeal is received.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


